MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                       FILED
      regarded as precedent or cited before any                              Jun 11 2020, 8:22 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                                     CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
      estoppel, or the law of the case.                                            and Tax Court




      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Cody Cogswell                                            Sarah T. Baker
      Joshua A. Martin                                         Brooke Jones Lindsey
      Fishers, Indiana                                         Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jason Xuejun Tang,                                       June 11, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-DC-2452
              v.                                               Appeal from the Hamilton Circuit
                                                               Court
      Biru Zhang,                                              The Honorable Paul A. Felix,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               29C01-1706-DC-5869



      Tavitas, Judge.


                                             Case Summary
[1]   Jason Xuejun Tang (“Husband”) appeals the trial court’s order regarding the

      dissolution of his marriage to Biru Zhang (“Wife”). We affirm.


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020                   Page 1 of 24
                                                    Issues
[2]   Husband raises five issues, which we restate as:


              I.       Whether the trial court properly ordered an unequal
                       division of the marital estate.

              II.      Whether the trial court properly determined the value of
                       Husband’s E-Trade account.

              III.     Whether the trial court properly ordered Husband to pay a
                       portion of Wife’s attorney fees.

              IV.      Whether the trial court properly calculated Husband’s child
                       support obligation.

              V.       Whether the trial court properly declined to award Husband
                       a credit for expenses he paid pursuant to the trial court’s
                       provisional order.

                                                     Facts
[3]   Husband and Wife were married in August 2006, and they had one child, R.T.,

      (“Child”) in April 2008. Husband has a doctorate in biophysics and works as a

      scientist at Eli Lilly. Wife obtained a master’s degree in graphic design in 2012.

      When the couple moved to Indiana in 2012, Wife stayed home to care for the

      Child. Wife later began working part-time as a patient service representative for

      a physician.


[4]   On June 21, 2017, Wife filed a petition for dissolution of marriage. In

      September 2017, the trial court entered a provisional order that provided, in

      part:




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 2 of 24
              Husband shall timely pay expenses related to the Marital
              Residence, including the utilities, maintenance, property taxes,
              homeowners’ association dues, and homeowners’ insurance.
              Husband shall maintain the families’ medical/vision/dental
              health insurance, life insurance, and auto insurance in existence
              as of the date of filing and shall make payments on any
              outstanding credit card debt in his name individually. Credit to
              Husband for making said payments will be considered at final
              disposition of the matter.


      Appellant’s App. Vol. II p. 49. The order also provided: “The Court finds that

      Husband’s Child Support obligation is $287.00 per week, which shall be

      reduced by $87.00, for a net weekly payment of Child Support of $200.00, to

      credit Husband from covering the expenses related to the Marital Residence

      during the pendency of this proceeding.” Id. at 50.


[5]   In October 2018, Wife filed a petition to modify the provisional child support

      order. On November 29, 2018, the trial court signed the parties’ agreed entry.

      As part of the agreed entry, Husband agreed to advance Wife $75,000.00 from

      the marital estate. The parties reserved their right “to argue the allocation as

      payment of attorney fee award, versus as an advance of property settlement at

      the final hearing.” Id. at 58.


[6]   On August 12, 2019, the trial court entered a final decree of dissolution of the

      parties’ marriage. At the time of the final hearing, Husband was sixty-two years

      old, and Wife was forty-three years old. The trial court ordered the parties to

      share joint legal custody of the Child with Wife having primary physical




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 3 of 24
      custody and Husband having parenting time. The trial court ordered Husband

      to pay child support as follows:


              a. Three Hundred and Twenty-Two Dollars ($354.00) [sic] per
              week from October 19, 2018 through February 28, 2019;


              b. Four Hundred and Twenty-Eight Dollars ($428.00) per week
              from March 1, 2019 through June 11, 2019; and


              c. Four Hundred and Twenty-Eight Dollars ($428.00) + 7.4% of
              Husband’s gross irregular income over $6,915.89 per week
              beginning June 11, 2019.


      Id. at 23. The child support orders included a parenting time credit for 126-130

      overnights for each time period. The trial court also found that Husband had a

      child support arrearage of $11,168.72 as of June 11, 2019.


[7]   The trial court found that Wife rebutted the presumption in favor of an equal

      division of marital property. The trial court concluded: (1) the disputed marital

      property was acquired by the joint efforts of both Husband and Wife; (2)

      Husband acquired certain assets prior to the date of the marriage; (3) Husband’s

      economic circumstances are considerably better than Wife’s economic

      circumstances; (4) Husband distributed at least $10,000.00 to family members

      after the petition for dissolution was filed; and (5) Husband’s income is more

      than ten times Wife’s income. The trial court ordered that Wife receive 55% of

      the marital estate and that Husband receive 45% of the marital estate. The trial

      court ordered Husband to pay a cash equalization payment of $240,914.00 to



      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 4 of 24
       Wife. Regarding attorney fees, the trial court ordered Husband to pay

       $85,000.00 toward Wife’s attorney fees.


[8]    Wife filed a verified request for clarification of the final order, and on August

       28, 2019, the trial court entered an order clarifying its final order. Specifically,

       the trial court clarified the attorney fee award and also ordered Husband to pay

       a revised cash equalization payment of $325,914.00.


[9]    Husband filed a motion to correct error. Husband argued that the trial court

       erred in: (1) dividing the marital assets; (2) valuing several assets; (3) calculating

       child support; and (4) ordering Husband to pay Wife’s attorney fees. On

       October 2, 2019, the trial court granted the motion to correct error and revised

       Husband’s child support arrearage to $5,784.72. The trial court denied the

       remainder of Husband’s motion to correct error. Husband now appeals.


                                                     Analysis
[10]   Husband appeals the trial court’s dissolution decree. The trial court entered sua

       sponte findings of fact and conclusions thereon to accompany its dissolution

       decree. 1 “In such a situation, the specific factual findings control only the issues

       that they cover, while a general judgment standard applies to issues upon which




       1
        The Chronological Case Summary (“CCS”) indicates that Wife filed a request for special findings of fact
       and conclusions thereon on May 20, 2019. Wife, however, later withdrew her request. See Tr. Vol. II pp. 81-
       82

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020                  Page 5 of 24
       there are no findings.” Fetters v. Fetters, 26 N.E.3d 1016, 1019 (Ind. Ct. App.

       2015), trans. denied.


[11]   When reviewing the accuracy of findings entered sua sponte, we first consider

       whether the evidence supports them. Id. at 1020. We will disregard a finding

       only if it is clearly erroneous, meaning the record contains no facts to support it

       either directly or by inference. Id. We will not reweigh the evidence or judge

       witness credibility. Id. Next, we consider whether the findings support the

       judgment. Id. “A judgment also is clearly erroneous if it relies on an incorrect

       legal standard, and we do not defer to a trial court’s legal conclusions.” Id.


[12]   If one or more findings are clearly erroneous, we may affirm the judgment if it

       is supported by other findings or is otherwise supported by the record. Id. at

       1019. “We may affirm a general judgment with sua sponte findings upon any

       legal theory supported by the evidence introduced at trial.” Id. at 1019-20. We

       may look both to other findings and beyond the findings to the evidence in the

       record to determine if the result is against the facts and circumstances before the

       court. Id. at 1020.


[13]   “Appellate deference to the determinations of our trial court judges, especially

       in domestic relations matters, is warranted because of their unique, direct

       interactions with the parties face-to-face, often over an extended period of

       time.” Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011). Trial courts are, thus,

       “enabled to assess credibility and character through both factual testimony and




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 6 of 24
       intuitive discernment. . . .” Id. “[O]ur trial judges are in a superior position to

       ascertain information and apply common sense . . . .” Id.


                                             I. Unequal Division

[14]   Husband argues the trial court abused its discretion by awarding an unequal

       division of the marital estate. The division of marital assets is within the trial

       court’s discretion, and we will reverse a trial court’s decision only for an abuse

       of discretion. Smith v. Smith, 136 N.E.3d 275, 281 (Ind. Ct. App. 2019). The

       party challenging the trial court’s division of marital property must overcome a

       strong presumption that the trial court considered and complied with the

       applicable statute. Id. This presumption is one of the strongest presumptions

       applicable to our consideration on appeal. Id. On review, we will neither

       reweigh evidence nor assess the credibility of witnesses, and “we will consider

       only the evidence most favorable to the trial court’s disposition of the marital

       property.” Id.


[15]   In dissolution proceedings, the trial court is required to divide the property of

       the parties “in a just and reasonable manner[.]” Ind. Code § 31-15-7-4(b). This

       division of marital property is a two-step process: (1) the trial court must

       ascertain what property is to be included in the marital estate; and (2) the trial

       court must fashion a just and reasonable division of the marital estate. Smith,

       136 N.E.3d at 281. “The court shall presume that an equal division of the

       marital property between the parties is just and reasonable.” Ind. Code § 31-15-

       7-5. This presumption, however, “may be rebutted by a party who presents


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 7 of 24
relevant evidence, including evidence concerning the following factors, that an

equal division would not be just and reasonable”:


        (1) The contribution of each spouse to the acquisition of the
        property, regardless of whether the contribution was income
        producing.


        (2) The extent to which the property was acquired by each
        spouse:


                 (A) before the marriage; or


                 (B) through inheritance or gift.


        (3) The economic circumstances of each spouse at the time the
        disposition of the property is to become effective, including the
        desirability of awarding the family residence or the right to dwell
        in the family residence for such periods as the court considers just
        to the spouse having custody of any children.


        (4) The conduct of the parties during the marriage as related to
        the disposition or dissipation of their property.


        (5) The earnings or earning ability of the parties as related to:


                 (A) a final division of property; and


                 (B) a final determination of the property rights of the
                 parties.


Id. We consider the statutory factors together in determining what is just and

reasonable without giving any one factor special weight. Smith, 136 N.E.3d at

Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 8 of 24
       282. A party challenging the trial court’s decision on appeal must overcome a

       strong presumption that the trial court acted correctly in applying the statute.

       Id.


[16]   In making its division of marital assets, the trial court made extensive findings

       of fact and conclusions thereon. The trial court found:


               a. Contribution of Each Spouse. Husband contributed
               economically to the acquisition of the parties’ property and Wife
               contributed through her support of Husband’s career and her
               caretaking of [the Child], and marital residence. The Court finds
               the parties contributed equally to the acquisition of property.
               Wife assumed and carried out all responsibilities of raising [the
               Child] while Husband pursued his career at Eli Lilly. Wife
               performed all the duties associated with managing the marital
               residence; including, but not limited to, grocery and household
               shopping, cleaning, meal preparation, and laundry. . . . The
               disputed marital property was acquired by the joint efforts of
               Husband and Wife.


               b. The Extent to Which Property was Acquired before The
               Marriage (or Through Inheritance). It is clear Husband acquired
               certain marital assets prior to the date of marriage. Namely,
               Fidelity Roth IRA . . . . and Fidelity Traditional IRA . . . .
               Husband brought into the marriage his Wyeth/Pfizer pension.
               Husband was employed at Wyeth/Pfizer prior to and during a
               portion of the parties’ marriage. Husband had the pension
               evaluated by Dan Andrews as to the amount that accrued during
               the marriage by way of a coverture fraction. The Court finds the
               present-day value of the Wyeth/Pfizer pension to be $362,464
               but that only $52,738.50 was accumulated during the parties’
               marriage. However, Husband was unemployed on two
               occasions during the parties’ marriage. The first time when [the
               Child] was born and again from 2009 through 2011 (the date

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 9 of 24
        Husband was hired at Eli Lilly). Husband was in the process of
        purchasing the Haikou property when the parties married. Other
        than a down payment, Husband completed the purchase after the
        date of the parties’ marriage. The Court does concludes [sic] that
        this evidence works against a finding that Wife should get a
        larger percentage of the marital estate.


        c. The Economic Circumstances of Each Spouse at the Time of
        Disposition of The Property. Husband’s economic
        circumstances are considerably superior to Wife. Husband has a
        base salary of $188,425.00 in addition to incentive bonuses and
        long-term incentive compensation in the form of Eli Lilly
        Restricted Stock Units and Performance Shares/Units. As of
        April 30, 2019, said additional compensation has already
        exceeded $171,200.94. Wife, in comparison, currently makes
        $13.79 per hour, with potential for an annual bonus of $560.
        These facts lead convincingly toward an unequal division of the
        estate in [Wife’s] favor.


        d. Dissipation of Assets. Husband, without Wife’s knowledge or
        consent, took at least $10,000.00 to China after the DOF. It is
        unknown how much money Husband has taken to China, but
        Husband testified that he took at least $10,000.00 in cash and
        distributed it to various family members. Husband argued at the
        Final Hearing that Wife dissipated assets prior to the Date of
        Filing by withdrawing $15,000.00 from her Chase Bank Acct.
        #2950 on July 15, 2016. Husband’s allegations are meritless.


        e. Earnings or Earning Ability of the Parties. The parties have
        disparate earning ability. Husband is a Research Fellow at Eli
        Lilly and Company. Husband has a substantial source of
        income, making more than 10 times the amount Wife makes,
        without any consideration of Husband’s irregular (variable)
        income. Wife is a part-time employee with Community Health
        Network as a patient representative. Beginning in August 2019,
        Wife will begin working 36 hours a week at her employment and
Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 10 of 24
               intends to do so. Wife earned a Master of Arts Degree in
               Graphic Design. Her opportunities to use this degree to her
               financial gain were foregone [sic] in order to relocate to
               Indianapolis and Husband’s desire for Wife to stay at home.


       Appellant’s App. Vol. II pp. 28-31 (footnotes omitted). The trial court

       concluded that only one factor worked in Husband’s favor and that Wife met

       her burden to rebut the presumption of an equal division of the marital estate.

       The trial court then divided the marital estate with Wife receiving 55% and

       Husband receiving 45%.


[17]   According to Husband, the trial court failed to properly consider assets that

       Husband acquired before the marriage, including: “the Yeshiva Basic Plan, the

       Canadian RRSP Dynamic Fund, and the Canadian RRSP CIBC”; the Haikou

       City, China, property; the Chase Bank savings account; and the Bank of

       America checking account. Appellant’s Br. p. 26.


[18]   As for the Haikou City, China, property, the trial court, in fact, discussed this

       property when making findings on Husband’s premarital assets. Wife presented

       evidence that some of the purchase price of the property was paid during their

       marriage. Wife also testified that, although Husband’s parents lived in the

       house, it was purchased for Husband and Wife’s retirement. Husband, on the

       other hand, argues that the property was purchased as a gift for his parents.

       Husband’s argument is merely a request that we reweigh the evidence, which

       we cannot do. See Smith, 136 N.E.3d at 281.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 11 of 24
[19]   Regarding the remainder of the property that Husband contends was excluded

       from the list of premarital assets, we begin by noting that Husband provided

       Wife with many documents only days before the final hearing. During the final

       hearing, Wife repeatedly objected to the admission of those documents. The

       trial court sustained the objections to most of the documents because they were

       not timely provided during discovery and because the values presented on the

       documents did not represent the values of the accounts on the date of marriage.

       Although the trial court gave Husband an opportunity to request a continuance

       because of the late discovery issues, Husband did not make such a request.


[20]   The trial court addressed this issue in its findings of fact and conclusions

       thereon and found:


               Although Husband argued certain marital assets were premarital
               from the onset of this matter (and despite numerous requests
               from Wife/Wife’s counsel); Husband did not provide any
               documentation to support his claims until June 3, 2019 at 3:24
               PM. Additional previously unprovided documentation from
               Husband to support his claims was provided at 5:17 PM on June
               10, 2019 (the day before the first day of the Final Hearing).


       Appellant’s App. Vol. II p. 29 n.3.


[21]   In discussing the Chase Bank savings account and the Bank of America

       checking account, Husband argued that these funds were originally in an

       EmigrantDirect.com account and HSBC accounts and that he had these

       accounts before his marriage to Wife. Husband attempted to introduce

       documentation of the value of these accounts near the time of the marriage as

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 12 of 24
       Exhibit M and Exhibit N. The trial court, however, did not admit those

       exhibits because Husband failed to timely provide the documents during

       discovery. Similarly, Husband attempted to introduce evidence of the June 30,

       2006 value of the CIBC retirement investment account and the Dynamic Funds

       RRSP account as Exhibit O and Exhibit P. The trial court did not admit either

       exhibit. Husband did not make an offer of proof regarding any of these

       documents; as such, we do not have those documents on appeal. Given

       Husband’s discovery violations and failure to introduce evidence regarding the

       value of these accounts at the time of the marriage, we cannot say the trial court

       abused its discretion by not mentioning these accounts in its list of premarital

       assets.


[22]   The trial court did admit Exhibit U, which detailed the value of the Yeshiva

       retirement savings account between April 1, 2006, and June 30, 2006. 2 The

       trial court, however, did not “know how much weight it has, if any” because

       the value was not reflective of the value on the date of marriage. Tr. Vol. III p.

       25. Regardless, however, the trial court should have included the Yeshiva

       account in its list of premarital assets. 3




       2
        The account had a value of $47,182.22 on June 30, 2006, and the trial court valued the account at
       $73,464.00 in the dissolution decree.
       3
         In his reply brief, Husband also argues that the trial court erred by failing to consider a Fidelity account
       ending in 4354 as a premarital asset. Although Husband mentions this account in his Appellant’s Brief,
       Husband did not argue the trial court erred by failing to consider the account as a premarital asset. In his
       reply brief, Husband also argues that the trial court erred by including portions of his Wyeth/Pfizer pension,
       which was subject to a coverture calculation, as marital assets. Husband did not make this argument in his


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020                    Page 13 of 24
[23]   Finally, Husband also argues that the trial court failed to consider that Husband

       is nearing retirement and that Wife has many years left until retirement.

       Husband testified that he plans to retire in two to two and one-half years. This

       argument fails to take into account the extreme disparity in Husband’s and

       Wife’s incomes. Husband’s earning capacity is significantly more than Wife’s

       earning capacity. Husband further speculates that he will have to liquidate

       some retirement assets to pay the equalization payment, which will cause him

       to incur additional taxes and penalties and further reduce his share of the

       marital estate. This argument, however, is mere speculation.


[24]   Even if the trial court should have included the Yeshiva account as a premarital

       asset, we do not find this to be reversible error. We note that the trial court

       considered the fact that Husband entered the marriage with significant assets

       and concluded that this factor weighed in Husband’s favor. The trial court,

       however, found that the other factors weighed in Wife’s favor. Husband’s

       argument is merely a request that we weigh the fact that he had significant

       premarital assets more heavily than the other factors here, including the

       extreme difference in incomes of the parties and the fact that Wife stayed home

       to care for the Child, resulting in foregone opportunities to utilize her degree.

       We, however, consider the statutory factors together in determining what is just




       Appellant’s Brief. Arguments raised for the first time in a reply brief are waived. See, e.g., Felsher v. University
       of Evansville, 755 N.E.2d 589, 593 n.6 (Ind. 2001) (holding that an argument was waived because it was raised
       for the first time in the reply brief); see also Ind. App. R. 46(C) (“No new issues shall be raised in the reply
       brief”). Accordingly, these arguments are waived.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020                        Page 14 of 24
       and reasonable without giving any one factor special weight. Smith, 136

       N.E.3d at 282. Given these circumstances, the trial court did not abuse its

       discretion in finding that Wife rebutted the presumption of an equal division of

       marital assets. The trial court did not abuse its discretion by awarding Wife

       55% of the marital assets. See, e.g., In re Marriage of Marek, 47 N.E.3d 1283

       (Ind. Ct. App. 2016) (holding that wife rebutted the presumption of an equal

       division where she received a significant inheritance that was kept separate

       from other marital assets, she had been out of the workforce for a significant

       amount of time, and husband’s income was significantly higher than wife’s

       income), trans. denied.


                                      II. Valuation of Marital Assets

[25]   Husband argues that the trial court abused its discretion in valuing the E-Trade

       brokerage account. Wife filed her petition for dissolution of marriage on June

       21, 2017. The parties presented evidence that the E-Trade account was valued

       at $7,105.40 on June 21, 2017, and $15,614.48 on June 30, 2017, due to market

       changes. The trial court valued the account at $15,614.00. According to

       Husband, the trial court abused its discretion by using the June 30, 2017 value.


[26]   After identifying the marital assets, the trial court has discretion to set any date

       between the date of filing the dissolution petition and the date of the hearing for

       their valuation. Goodman v. Goodman, 94 N.E.3d 733, 747 (Ind. Ct. App. 2018),

       trans. denied. “The selection of the valuation date for any particular asset has

       the effect of allocating the risk of change in the value of that asset between the


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 15 of 24
       date of the valuation and date of the hearing.” Id. We entrust this allocation to

       the discretion of the trial court. Id.


[27]   We addressed a similar issue in Webb v. Schleutker, 891 N.E.2d 1144, 1152 (Ind.

       Ct. App. 2008). There, the wife filed a petition for dissolution of marriage on

       August 9, 2005. The value of the account on the date of filing was $5,615.07,

       and the value on August 31, 2005, was $14,279.97. The trial court valued the

       account at $14,279.00. We held that the trial court had “the authority to select

       any date between the date of filing the dissolution petition and the date of the

       final hearing as the date of valuation of marital assets,” and the trial court did

       not abuse its discretion in valuing the account. Webb, 891 N.E.2d at 1152.


[28]   Similarly, here, the trial court valued the E-Trade account based upon its value

       nine days after Wife’s petition for dissolution was filed. We cannot say that the

       trial court abused its discretion. See id.


                                              III. Attorney Fees

[29]   Next, Husband argues that the trial court abused its discretion by ordering him

       to pay a portion of Wife’s attorney fees. Under Indiana Code Section 31-15-10-

       1, a trial court may order a party in a dissolution proceeding to pay a reasonable

       amount of the other party’s attorney’s fees. Eads v. Eads, 114 N.E.3d 868, 879

       (Ind. Ct. App. 2018). The court has broad discretion in deciding whether to

       award attorney’s fees. Id.


[30]   In determining whether an award of attorney fees in a dissolution proceeding is

       appropriate, trial courts should consider the parties’ resources, their economic

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 16 of 24
       condition, their ability to engage in gainful employment and earn income, and

       other factors bearing on the reasonableness of the award. Id. A party’s

       misconduct that directly results in additional litigation expenses may also be

       considered. Id. Consideration of these factors promotes the legislative purpose

       behind the award of attorney fees, which is to ensure that a party who would

       not otherwise be able to afford an attorney is able to retain representation. Id.

       When one party is in a superior position to pay fees over the other party, an

       award is proper. Id.


[31]   Regarding attorney fees, the trial court found:


               Pursuant to Indiana Code Section 31-15-10-1 and the disparate
               earning ability and resources available to the parties, an award of
               attorney fees is justified. While the parties will each have assets
               upon dissolution, given Husband’s significantly greater earning
               ability, it is proper for this Court to order Husband to contribute
               to Wife’s attorney fees. Husband’s actions have directly caused
               Wife to incur unnecessary attorney fees. See Petitioner’s Exhibits
               79, 80, 83, 84. Wife incurred a total of $125,033.96 in attorney
               fees and litigation expenses through the final hearing. Husband
               shall pay $85,000.00 toward Wife’s attorney fee[s]. Husband
               shall be given credit for $10,000 preliminary fees he has paid to
               Katzman & Katzman P.C., pursuant to the Court’s Order on
               Preliminary and Contempt issues entered 9/18/2017; along with
               credit for the $75,000 advanced by Husband pursuant to Agreed
               Entry approved 11/29/18 and file-marked 11/30/2018, for a
               total of $85,000 credit against total preliminary and final attorney
               fees Wife incurred.


       Appellant’s App. Vol. II p. 40.


[32]   The trial court later clarified the order and found:
       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 17 of 24
               Wife incurred a total of $125,033.96 in attorney fees and
               litigation expenses through the final hearing. Husband shall pay
               $85,000.00 toward Wife’s attorney fees. Wife’s attorney fee
               award shall be deemed paid in full as Husband shall be given
               credit for $10,000.00 paid to Katzman & Katzman, P.C.
               pursuant to the Court’s Order on Preliminary and Contempt
               Issues entered 9/18/2017; along with credit for the $75,000.00
               advanced by Husband pursuant to the Agreed Entry approved
               11/29/18 and file-marked 11/30/2018, for a total of $85,000.00
               credit against total preliminary and final attorney fees Wife
               incurred.


       Id. at 45.


[33]   On appeal, Husband argues that Wife incurred unreasonable and excessive

       attorney fees. Husband, however, only identifies the following fees as

       excessive: the interpreter fees; the fact that two attorneys attended the

       depositions and final hearing for Wife; and 1¾ hours of attorney fees during the

       depositions during breaks and before the start of the depositions. According to

       Husband, the trial court failed “to conduct a full analysis of the reasonableness

       of [Wife’s] counsel’s attorney fees” pursuant to Indiana Professional Conduct

       Rule 1.5(a). Appellant’s Br. p. 37. Wife, however, contends that Husband

       directly caused her to incur unnecessary attorney fees because he failed to

       timely respond to discovery requests and failed to disclose assets.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 18 of 24
[34]   The parties’ dissolution proceedings have been pending since June 21, 2017,

       and both parties incurred significant attorney fees. 4 The trial court specifically

       found that “Husband’s actions have directly caused Wife to incur unnecessary

       attorney fees,” and Wife’s attorney testified that Husband’s actions caused at

       least an additional $29,000.00 in attorney fees. Appellant’s App. Vol. II p. 40.

       Husband has many more resources than Wife, Husband’s economic condition

       is better than Wife’s, and Husband’s ability to earn an income is many times

       greater than Wife’s ability. Given these conditions, the trial court did not abuse

       its discretion by ordering Husband to pay a significant portion of Wife’s

       attorney fees. See, e.g., Goodman, 94 N.E.3d at 751 (holding that the disparity of

       the parties’ earnings, the husband’s dissipation of marital assets, and husband’s

       “misconduct that directly result[ed] in additional litigation expenses” justified

       the trial court’s decision to award attorney’s fees to the wife).


                                               IV. Child Support

[35]   Husband argues that the trial court erred in calculating the child support owed

       by Husband. “A trial court’s calculation of child support is presumptively

       valid.” Young v. Young, 891 N.E.2d 1045, 1047 (Ind. 2008). A trial court’s

       decision regarding child support will be upheld unless the trial court has abused

       its discretion. Martinez v. Deeter, 968 N.E.2d 799, 805 (Ind. Ct. App. 2012). A

       trial court abuses its discretion when its decision is clearly against the logic and




       4
        Husband presented evidence that his attorney fees and other litigation expenses were $87,292.00. Wife
       presented evidence that she incurred $118,214.35 in attorney fees.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020                Page 19 of 24
       the effect of the facts and circumstances before the court or if the court has

       misinterpreted the law. Id.


                                              A. Parenting Time

[36]   Husband first argues that the trial court erred in giving him a parenting time

       credit of 126-130 overnights. Husband contends that he is entitled to at least

       155 days of parenting time credit. Husband, however, submitted three

       proposed child support worksheets to the trial court—one giving Husband

       credit for 130 overnights with Wife having primary physical custody; one giving

       Husband credit for 182 overnights under a joint physical custody arrangement;

       and one giving Wife credit for 104 overnights with Husband having primary

       physical custody. See Respondent’s Exhibits H, I, and J.


[37]   Although Husband now argues that he was entitled to 155 days of parenting

       time credit, he did not make that argument to the trial court; instead, Husband

       proposed a parenting time credit of 126-130 days, which the trial court used. A

       party may not take advantage of an error that he commits, invites, or which is

       the natural consequence of his own neglect or misconduct. Evans v. Evans, 766

       N.E.2d 1240, 1244 (Ind. Ct. App. 2002). Invited error is not subject to review

       by this court. Id. Because the error complained of was invited by Husband, his

       claim is not subject to our review.


                                     B. Voluntary Underemployment

[38]   Next, Husband argues that Wife is voluntarily underemployed and that the trial

       court should have imputed income to her when calculating child support. Trial

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 20 of 24
       courts may impute income to a parent for purposes of calculating child support

       upon determining that he or she is voluntarily unemployed or underemployed.

       Sandlin v. Sandlin, 972 N.E.2d 371, 375 (Ind. Ct. App. 2012). Indiana Child

       Support Guideline 3(A)(3) provides:


                If a court finds a parent is voluntarily unemployed or
                underemployed without just cause, child support shall be
                calculated based on a determination of potential income. A
                determination of potential income shall be made by determining
                employment potential and probable earnings level based on the
                obligor’s employment and earnings history, occupational
                qualifications, educational attainment, literacy, age, health,
                criminal record or other employment barriers, prevailing job
                opportunities, and earnings levels in the community.


[39]   Husband sought to impute income of $600.00 per week to Wife because she

       was not working full-time. On appeal, Husband argues that Wife should have

       been able to find employment as a graphic designer because she volunteered at

       the Indy Asian American Times for six years. 5


[40]   Wife presented evidence that she has a master’s degree in graphic design. Upon

       moving to Indianapolis in 2012, however, she stayed home to care for the




       5
         In his reply brief, Husband states: “[Wife] testified that she did not work more than the twenty-six hours she
       receives at Community Health, due to her volunteer work.” Appellant’s Reply Br. p. 18. Wife, however,
       testified that she worked part-time at her current employment because the employer only needed a part-time
       employee. Wife then testified that she had been unsuccessful in finding employment as a graphic designer.
       When asked by Husband’s counsel, “why couldn’t you get a job at a Chinese restaurant every other
       weekend?,” Wife responded that she did volunteer work at the newspaper. Tr. Vol. II p. 228. Contrary to
       Husband’s argument, Wife did not testify that she could not work more than twenty-six hours a week due to
       her volunteer work.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020                     Page 21 of 24
       Child. She later became employed part-time as a patient service representative

       at a physician’s office. Wife anticipated increasing her work hours to at least

       thirty-six hours a week beginning in August 2019. Wife testified that she

       looked for employment as a graphic designer, but she was unsuccessful in

       finding such employment. Wife also testified that she had volunteered with the

       Indy Asian American Times since 2012 to use her art design skills.


[41]   In the final decree, the trial court noted that Wife’s opportunities to use her

       master’s degree “to her financial gain were foregone [sic] in order to relocate to

       Indianapolis and Husband’s desire for Wife to stay at home.” Appellant’s App.

       Vol. II p. 31 (footnote omitted). The trial court then declined to impute income

       to Wife in calculating child support. Wife presented evidence that she struggled

       to find employment as a graphic designer given her time out of the workforce.

       Wife was, however, increasing her hours at her current employment and

       continuing to volunteer for the newspaper to gain design experience. Given

       Wife’s circumstances, we cannot say that the trial court abused its discretion in

       declining to impute income to Wife. See, e.g., Sandlin, 972 N.E.2d at 376

       (holding that the trial court did not abuse its discretion by declining to impute

       income to the wife in determining child support).


                                                    V. Credit

[42]   Husband also argues that the trial court erred by failing to award him a credit

       for expenses he paid pursuant to the provisional order. According to Husband,

       he paid $32,103.00 in court-ordered provisional payments from July 2017 to

       June 2019. Husband contends the payments were for health, life, and auto
       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 22 of 24
       insurance, property taxes, utilities, home insurance, homeowners’ association

       fees, and home repairs.


[43]   Husband’s argument is a challenge to the trial court’s division of marital assets.

       The division of marital assets lies within the sound discretion of the trial court,

       and we will reverse only for an abuse of that discretion. Priore v. Priore, 65

       N.E.3d 1065, 1073 (Ind. Ct. App. 2016), trans. denied. We may not reweigh the

       evidence or assess the credibility of the witnesses, and we will consider only the

       evidence most favorable to the trial court’s disposition of the marital property.

       Id. Although the facts and reasonable inferences might allow for a different

       conclusion, we will not substitute our judgment for that of the trial court. Id.


[44]   The trial court denied Husband’s requested credit for the expenses he paid

       during the proceedings. The trial court noted that Husband was requesting

       “credit for payment of [Child’s] childcare and health insurance which he is

       already receiving credit for in the Provisional child support order.” Appellant’s

       App. Vol. II p. 41 n.7. The trial court also noted that the Child’s “childcare was

       even less than the credit provided.” Id. Husband also fails to note that, in the

       provisional order, Husband’s weekly child support payment was reduced by

       $87.00 to “credit Husband for covering the expenses related to the Marital

       Residence during the pendency of the dissolution proceedings.” Id. at 22 n.1.

       Husband also has significantly greater income and earning ability than Wife.

       Under these circumstances, we cannot say that the trial court abused its

       discretion by denying Husband’s request for a credit. See, e.g., Priore, 65 N.E.3d

       at 1074 (holding that the trial court did not abuse its discretion by denying the

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 23 of 24
       husband’s request for a credit for expenses he paid during the dissolution

       proceedings because “Husband likely, as the party with higher earning ability,

       would have been ordered to pay many of these household expenses

       provisionally during the dissolution proceedings”).


                                                 Conclusion
[45]   The trial court did not abuse its discretion when it concluded that Wife rebutted

       the presumption in favor of an equal division of marital assets. The trial court

       did not abuse its discretion in valuing the E-Trade account or by ordering

       Husband to pay a portion of Wife’s attorney fees. The trial court did not abuse

       its discretion in calculating child support owed by Husband or by denying

       Husband’s request for a credit for expenses he paid pursuant to the trial court’s

       provisional order. We affirm.


[46]   Affirmed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2452 | June 11, 2020   Page 24 of 24